 Case 1:19-mj-00940-MJD Document 13 Filed 10/31/19 Page 1 of 2 PageID #: 29



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                        )
          Plaintiff,                             )
                                                 )
         vs.                                     )   CAUSE NO. 1:19-mj-0940
                                                 )
DAQUWON RICHARDSON,                              )                           - 01
         Defendant.                              )


                 COURTROOM MINUTE FOR OCTOBER 31, 2019
           HONORABLE DEBRA MCVICKER LYNCH, MAGISTRATE JUDGE

         The parties appear for a preliminary and detention hearing. Defendant appeared in

person and by FCD counsel William Dazey. Government represented by AUSA Amanda Kester

for AUSA Jeremy Morris. USPO represented by Courtney Ratzlaff.

         Preliminary hearing held. Parties submitted on the complaint and attached affidavit and

probable cause was found.

         Defendant waived his right to a detention hearing and defendant ordered detained pending

trial.

         Defendant raised medical concerns with the court. Defendant is to receive immediate

medical attention upon his return to the facility at which he is currently housed.

         Defendant remanded to the custody of the U.S. Marshals pending further proceedings

before the court.


                                         ____________________________________
               Date: 10/31/2019             Debra McVicker Lynch
                                            United States Magistrate Judge
                                            Southern District of Indiana
 Case 1:19-mj-00940-MJD Document 13 Filed 10/31/19 Page 2 of 2 PageID #: 30



Distribution:

all ECF-registered counsel of record via email generated by the court’s ECF system
